                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 4/2/2020
 JAY SARKAR,

                           Plaintiff,

                             -against-

 CITY OF NEW YORK; THE SPECIAL COMMISSIONER OF
 INVESTIGATION for the NEW YORK CITY SCHOOL                             1:19-cv-4040-MKV
 DISTRICT; NEW YORK CITY DEPARTMENT OF
 EDUCATION; RICHARD A. CARRANZA, CHANCELLOR                                   ORDER
 of NEW YORK CITY DEPARTMENT OF EDUCATION;
 RICHARD CONDON, COMMISSIONER of THE SPECIAL
 COMMISSIONER OF INVESTIGATION; ANTOINETTE
 BELLO of DOE; BARBARA HANSON of DOE; and KIM
 NOHAVICKA of DOE,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned most gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly, it is hereby ORDERED that the Pre-

motion Conference that was previously scheduled to take place on April 9, 2020 is adjourned to

Thursday, May 14, 2020 at 10:30 AM and will be held by telephone. All Parties are directed to

call the Court’s teleconference line at 888-278-0296 at the scheduled time. When prompted,

enter Access Code 5195844. The Court will join once all of the parties are on the line.

SO ORDERED.
                                                    _________________________________
Date: April 2, 2020                                 MARY KAY VYSKOCIL
New York, NY                                        United States District Judge
